







2


CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2015
FIRST INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Corporation Retirement Plan (the “Plan”) and has caused the Plan
to be amended and restated in its entirety effective as of January 1, 2015.

2.
The Plan consists of two separate components: the EMD Component, which applies
to eligible employees of Curtiss-Wright Electro-Mechanical Corporation as
provided in the EMD appendix to the Plan, and the CWC Component, which applies
to other employees eligible to participate in the Plan (the “CWC Component”).

3.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the CWC Component for the following reasons:

a.
To clarify the inclusion of certain long-term incentive compensation payments in
the Plan’s definition of “Compensation”; and

b
To reflect the terms of a new collective bargaining agreement covering employees
of the Company’s Target Rock operations that increases their benefit formula
with respect to credited service earned on or after January 1, 2016.

4.
Articles 12.01 and 12.02 of the CWC Component permit the Company to amend the
CWC Component, by written resolution, at any time and from time to time.

5.
Article 11.02(b) of the CWC Component authorizes the Curtiss-Wright Corporation
Administrative Committee to adopt certain CWC Component amendments on behalf of
the Company.

Amendment:
For the reasons set forth in the Recitals to this Instrument of Amendment, the
CWC Component of the Plan is hereby amended in the following respects:
1.
Effective January 1, 2016, the first paragraph of Article 1.12
(“‘Compensation’”) is amended in its entirety to read as follows:



"Compensation" means, except as defined in Article 6.12(b), all of each
Participant's regular or base salary or wages, including overtime pay,
commissions and payments under the Company's incentive compensation plans or
bonus plans; provided, however, that, effective for the period beginning on
January 1, 2016, and ending on December 31, 2017, only 70% of the annual award
under the Company’s Long-Term Incentive Compensation Plan shall be so included
(30% of such annual award in the case of a Participant for whom the cash portion
of the most recent annual award equals that percentage).
2.
Effective January 1, 2016, Section 9.02(a)(v) (“Target Rock Corporation”) is
amended by adding the following subparagraphs (W), (X) and (Y) at the end
thereof to read, respectively, as follows:








--------------------------------------------------------------------------------





(W)
$56.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2016, for any pension payments due
for months commencing on or after January 1, 2016.



(X)
$58.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2017, for any pension payments due
for months commencing on or after January 1, 2017.



(Y)
$60.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2018, for any pension payments due
for months commencing on or after January 1, 2018.



Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.
IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2016.


 
 
Curtiss-Wright Corporation
 
 
 
Administrative Committee
 
 
 
 
 
By:
 
/s/ Paul J. Ferdenzi
 




